Citation Nr: 0610174	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a lung disability, 
including as a result of exposure in service to asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1951 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In February 2006, the appellant submitted a January 2006 VA 
outpatient report directly to the Board in support of this 
appeal with a waiver of his right to have the RO initially 
consider this new evidence.  

The issue of entitlement to service connection for a lung 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The appellant's current high frequency hearing loss 
disability is etiologically related to his active service.  

2.  The appellant's current tinnitus is etiologically related 
to his active service.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for a high frequency 
hearing loss disability is established.  38 U.S.C.A. § 1110 
(West 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2005).  

2.  Entitlement to service connection for tinnitus is 
established.  38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's claims 
seeking service connection for a hearing loss disability and 
tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the veteran's claim for service connection 
for a hearing loss disability, the Board notes that for the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Although this regulation precludes service 
connection for hearing loss if the veteran does not currently 
have hearing loss to the degree specified in the regulation, 
the regulation does not require the presence of hearing loss 
disability in service or otherwise limit the circumstances 
under which service connection may be granted for hearing 
loss disability.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The evidence of record establishes that the appellant was 
probably exposed to acoustic trauma while serving aboard the 
U.S.S. STEMBEL (DD 644) during the Korean Conflict.  However, 
his hearing tested as normal both at the time of his 
enlistment and separation from active service, although only 
by the whispered voice method.  No audiometric testing of his 
hearing was done in service.  The service medical records are 
devoid of complaints, treatments, findings, or diagnoses 
indicative of a hearing loss disability or of tinnitus during 
the appellant's active military service.  

The presence of a hearing loss disability, as defined at 
38 C.F.R. § 3.385, or of tinnitus is not clinically 
documented until more than 30 years after service.  In July 
2004, a VA otolaryngologic physician who reviewed the entire 
claims file at that time was of the opinion that, in view of 
the lack of documented hearing complaints for more than 30 
years after service and also because the appellant has had 
significant noise exposure after service as well as multiple 
medical problems which can metabolically affect overall 
hearing, the appellant's current hearing loss disability is 
not related to any noise exposure in service.  This 
individual did not express an opinion concerning the etiology 
of the appellant's tinnitus.  

However, a VA audiologist who examined the appellant in 
February 2004 stated as her opinion, based upon the 
appellant's history of acoustic trauma in service and 
constant tinnitus ever since service, that the appellant's 
current high frequency hearing loss disability and tinnitus 
were both most likely due (at least in part) to his noise 
exposure during service.  Likewise, a VA physician who saw 
the appellant during an outpatient visit in January 2006 was 
of the opinion, based upon the veteran's verbal medical 
history only, that the appellant's current hearing problems 
were as likely as not related to his exposure to noise in 
service.  

The Board believes that, at the very least, there is an 
approximate balance of favorable and unfavorable medical 
evidence concerning the etiology of the current hearing loss 
disability, creating a reasonable doubt concerning the 
service origin of that disability.  Accordingly, that 
reasonable doubt must be resolved in the appellant's favor, 
and the appeal will be granted as to that issue.  Moreover, a 
preponderance of the evidence is favorable to the claim 
seeking service connection for tinnitus, so that appeal will 
also be granted.  


ORDER

Service connection is granted for a hearing loss disability.  

Service connection is granted for tinnitus.  


REMAND

The RO has denied the claim seeking service connection for a 
lung disability on the grounds that the current chronic 
obstructive pulmonary disease (COPD) and emphysema were not 
present in service or for many years afterward; that the 
appellant has not shown that he was exposed to asbestos in 
service; and that he does not currently have asbestosis 
(interstitial pulmonary fibrosis), lung cancer, or other 
clinical findings (such as pleural effusions and fibrosis, or 
pleural plaques) which are common signs of asbestos-related 
lung disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (December 13, 2005).  The most recent chest X-ray 
films date from March 1994, and these are negative for any 
relevant findings.  

It is noted that the appellant was reportedly a smoker for 
many years and also experienced considerable dust exposure in 
the postservice years, both of which are factors generally 
more closely associated with COPD and emphysema than exposure 
to asbestos.  However, in view of the representative's 
assertion in September 2004 that the appellant's duties 
included scraping pipes aboard his ship, the Board believes 
that some minimal exposure to asbestos in service must be 
conceded.  

The appellant recently submitted directly to the Board a 
January 2006 VA outpatient report in which the treating VA 
physician stated as her opinion, apparently based solely upon 
the appellant's uncorroborated verbal history of constant 
exposure to visible asbestos aboard his ship, that his 
current severe COPD was related to exposure in service to 
asbestos.  This physician did not explain her rationale or 
cite a recognized medical authority in support of this 
opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995)(competent medical evidence exists only where the 
precise language of the notations suggests that the examiners 
filtered, enhanced, or added medico-evidentiary value to the 
lay history through their medical expertise); cf. also 
Howell v. Nicholson, No. 04-624 (U.S. Vet. App. March 23, 
2006)(medical opinions at issue lacked proper foundation to 
be given any weight).  However, the Board believes that a 
current VA examination and medical opinion would be 
beneficial in the appellate review of this claim.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession, and asking him to identify 
any evidence which might corroborate his 
accounts of significant exposure to 
asbestos in service.  This notice should 
also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records and private 
medical records of post service treatment 
of lung disability not already of record, 
if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a VA medical 
examination, including current chest X-
ray films, by an examiner with 
appropriate expertise in order to 
determine the etiology of any current 
lung disorder(s).  The report of these 
current chest X-ray studies must 
specifically indicate whether or not 
interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and 
fibrosis, or pleural plaques, are 
present.  Pertinent documents in the 
claims file must be reviewed in 
connection with this examination, and the 
examination report should state that the 
claims file was reviewed by the examiner.  
The examiner should also assume that, at 
the very least, the appellant was 
minimally exposed to asbestos during his 
service on the U.S.S. STEMBEL due to 
occasionally scraping insulation off of 
pipes aboard the ship.  Based upon this 
examination of the appellant and a review 
of the material in the claims file, the 
examiner should provide a medical opinion 
concerning whether it is at least as 
likely as not (50 percent or greater 
probability) that the appellant's current 
lung disorder(s) was(were) caused by his 
exposure during active service to 
asbestos or are otherwise etiologically 
related to service.  The rationale for 
all opinions expressed should also be 
provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


